                          Case 4:19-cv-01843-KAW Document 71 Filed 04/17/20 Page 1 of 5



                  1    DENISE M. MINGRONE (SBN 135224)
                       dmingrone@orrick.com
                  2    ROBERT L. URIARTE (SBN 258274)
                       ruriarte@orrick.com
                  3    ORRICK, HERRINGTON & SUTCLIFFE LLP
                       1000 Marsh Road
                  4    Menlo Park, CA 94025
                       Telephone:     650 614 7400
                  5
                       ROBERT M. LOEB (admitted pro hac vice)
                  6    rloeb@orrick.com
                       JAMES A. FLYNN (admitted pro hac vice)
                  7    jflynn@orrick.com
                       ORRICK, HERRINGTON & SUTCLIFFE LLP
                  8    1152 15th Street NW
                       Washington, DC 20005
                  9    Telephone:    202 339 8475
                10     Attorneys for Proposed Intervenor
                       SYNOPSYS, INC.
                11

                12                             IN THE UNITED STATES DISTRICT COURT

                13                               NORTHERN DISTRICT OF CALIFORNIA

                14                                         OAKLAND DIVISION

                15     THE CENTER FOR INVESTIGATIVE                 Case No. 4:19-cv-01843-KAW
                       REPORTING AND WILL EVANS,
                16                                                  SYNOPSYS, INC.’S OPPOSITION TO
                                        Plaintiffs,                 DEFENDANT’S ADMINISTRATIVE
                17                                                  MOTION FOR LEAVE TO FILE
                              v.                                    SUPPLEMENTARY MATERIAL
                18
                       U.S. DEPARTMENT OF LABOR,
                19
                                        Defendant.                  Judge: Hon. Kandace A. Westmore
                20

                21

                22

                23

                24

                25

                26

                27

                28
ORRICK, HERRINGTON &                                                           SYNOPSYS’ OPPOSITION TO DEFENDANT’S
    SUTCLIFFE LLP                                                                           ADMINISTRATIVE MOTION
                                                                                                   4:19-CV-01843-KAW
                             Case 4:19-cv-01843-KAW Document 71 Filed 04/17/20 Page 2 of 5



                  1    I.       INTRODUCTION

                  2             Synopsys appreciates that the government has now gone on record to correct its flawed

                  3    challenge to Synopsys’ standing to intervene in this case. Having now corrected itself on the

                  4    record in this case and the related reverse-FOIA case, no further briefing is necessary. And there

                  5    certainly is no valid basis to reopen the briefing on Synopsys’ intervention motion so that the

                  6    government can belatedly raise another flawed challenge. The government’s proposed new

                  7    objection to intervention is wholly without merit, is presented at the wrong time to the wrong

                  8    court, and there is no excuse for raising a new argument now when the briefing on intervention has

                  9    been completed. Thus, the government’s request for a new round of briefing to raise a new

                10     objection to intervention should be denied.

                11     II.      ARGUMENT

                12              A.     No Further Briefing Should Be Permitted Concerning the Government’s
                                       Clarification
                13
                                In opposition to Synopsys’ intervention motion, the government argued that Synopsys had
                14
                       no standing to pursue an appeal as an intervenor in this action because “the government could
                15
                       simply release the records itself, rendering any appeal moot.” CIR Dkt. No. 65, at 9.1 It attempted
                16
                       to distinguish FMI—in which such a third-party had standing—on the basis that the government
                17
                       had made no prospective assurance here that it would not “simply release” the records. See id.
                18
                       That was a surprise to Synopsys, which documented in its reply the government’s very assurances
                19
                       to that effect. CIR Dkt. No. 68, at 1-2. Synopsys also noted that any change in the government’s
                20
                       “considered position regarding whether to release the data at issue here, if there was such a
                21
                       change” would itself be subject to review as “arbitrary, capricious, or contrary to law.” Id. at 2.
                22
                                The government now has “clarif[ied]” that “it will not release the EEO-1 reports in the
                23
                       event that the Court’s December 10, 20[19] Order is reversed.” CIR Dkt. No. 70, at 2. Synopsys
                24
                       welcomes the government’s clarification that its objection to standing was without basis. The
                25
                       government’s correction has, however, now been made on the record in its motion and in its latest
                26
                       1
                27       Citations designated “CIR Dkt. No.” refer to the docket entries in this FOIA Action, Case
                       No. 4:19-cv-01843-KAW. Those designated “Synopsys Dkt. No.” refer to the docket entries in the
                28     related Reverse FOIA Action, Case No. 4:20-cv-00693-KAW.
ORRICK, HERRINGTON &                                                                     SYNOPSYS’ OPPOSITION TO DEFENDANT’S
    SUTCLIFFE LLP                                                        -1-                          ADMINISTRATIVE MOTION
                                                                                                             4:19-CV-01843-KAW
                           Case 4:19-cv-01843-KAW Document 71 Filed 04/17/20 Page 3 of 5



                     1   filing in the related reverse-FOIA action. See CIR Dkt. No. 70, at 1-2; Synopsys Dkt. No. 27, at 2

                     2   n.1. No further filings on that score are necessary or warranted.

                     3          B.       The Government Should Not Be Allowed To Belatedly File New Objections To
                                         Intervention
                     4

                     5          Nor should the government be permitted to reopen the completed briefing to belatedly

                     6   inject a new meritless objection to intervention.

                     7          1. The government says it wants to reopen the briefing on this issue of intervention so that

                     8   it can raise a new argument. The government now seeks a belated opportunity to argue that

                     9   intervention should be denied because if this Court grants intervention, limited to the right to
                10       appeal, any appeal taken would be untimely. The government’s extraordinary request, however,

                11       relies on a faulty premise: Synopsys’ time to appeal has not yet started, much less expired. On

                12       December 10, 2019, this Court entered judgment against the Department of Labor. CIR Dkt.

                13       No. 40. The government is correct that the government’s deadline to file a notice of appeal from

                14       that judgment was February 10, 2020, and it is likely also correct that the government’s deadline

                15       for seeking an extension of that window has now also passed. See Fed. R. App. P. 4(a)(5). But the

                16       government is wrong to impute those deadlines to Synopsys, against whom no judgment has yet

                17       been entered.

                18              The Federal Rules of Appellate procedure plainly state “that only parties may file a notice

                19       of appeal.” United States v. City of Oakland, 958 F.2d 300, 301 (9th Cir. 1992) (emphasis added);
                20       see also Marino v. Ortiz, 484 U.S. 301, 304 (1988) (“The rule that only parties to a lawsuit, or

                21       those that properly become parties, may appeal an adverse judgment, is well settled.”). And while

                22       the Ninth Circuit has recognized that “[i]t is occasionally possible for one who was not a party to

                23       the litigation in the trial court to appeal from the judgment,” such a non-party may do so “only

                24       after being granted leave to intervene for such purpose.” City of Oakland, 958 F.2d at 302; accord

                25       Marino, 484 U.S. at 304 (“We think the better practice is for such a nonparty to seek intervention

                26       for purposes of appeal ….”). Until Synopsys’ motion to intervene is decided, it is not a party, and

                27       it cannot file a notice of appeal. See Oakland, 958 F.2d at 302.

                28              Moreover, the government’s time-to-appeal argument will be mooted if this Court grants
                                                                                             SYNOPSYS’ OPPOSITION TO DEFENDANT’S
ORRICK, HERRINGTON                                                        -2-                             ADMINISTRATIVE MOTION
 & SUTCLIFFE LLP                                                                                                 4:19-CV-01843-KAW
                           Case 4:19-cv-01843-KAW Document 71 Filed 04/17/20 Page 4 of 5



                     1   Synopsys’ motion to intervene. If the Court grants Synopsys’ request in full, allowing Synopsys’

                     2   reverse-FOIA cross-claims, those claims will necessarily result in a new judgment for or against

                     3   Synopsys. And if the Court grants a more limited intervention for purposes of appeal, it would

                     4   likewise enter a new judgment against both defendants: the government and Synopsys. In either

                     5   situation, the appeal would be timely taken from a newly entered judgment.

                     6          The government suggests that Synopsys should have sought to extend the notice of appeal

                     7   time under Rule 4(a)(5). As noted above, the plain language of the cited rule makes clear that its

                     8   extension mechanism is simply unavailable to Synopsys at this stage. The rule permits a district

                     9   court to extend the time to appeal if and only if “a party so moves.” Fed. R. App. P. 4(a)(5)(A)(i)
                10       (emphasis added). The Supreme Court has held that Rule 4 uses the term “party” in the ordinary

                11       sense, excluding potential litigants who have not yet intervened. United States ex rel. Eisenstein v.

                12       City of New York, 556 U.S. 928, 933 (2009). “The Court has further indicated that intervention is

                13       the requisite method for a nonparty to become a party to a lawsuit.” Id. Synopsys is indisputably

                14       not a party to this action and could not have sought an extension under the rule’s own terms.

                15       There is accordingly no basis to insist that Synopsys should have made a futile motion for an

                16       extension, nor that intervention should be denied because no such motion was made.

                17              2. The new issue the government seeks to raise belatedly is also not ripe for adjudication.

                18       The government’s new argument puts the cart before the horse. It asks this Court to determine the

                19       timeliness of a hypothetical appeal taken from a future judgment of unknown date by a notice of
                20       appeal yet to be filed.

                21              Moreover, the timeliness of an appeal is typically adjudicated by the Court of Appeals in

                22       the regular course. United States v. Sadler, 480 F.3d 932, 940 (9th Cir. 2007) (“We, not the

                23       district court, are the ultimate arbiters of compliance with the rules governing the appellate

                24       process.”); Garcia v. Walker, Civil No. 07cv1600-BTM (RBB), 2010 WL 2079746, at *1 (S.D.

                25       Cal. May 21, 2010) (“To the extent Petitioner contends that this Court can determine whether his

                26       appeal was timely, he is wrong. Such a question is exclusively within the province of the Ninth

                27       Circuit.”); see also United States v. Lopez, 562 F.3d 1309, 1313 (11th Cir. 2009) (“That issue is

                28       within the purview of this Court, not the district court.”).
                                                                                           SYNOPSYS’ OPPOSITION TO DEFENDANT’S
ORRICK, HERRINGTON                                                         -3-                          ADMINISTRATIVE MOTION
 & SUTCLIFFE LLP                                                                                               4:19-CV-01843-KAW
                             Case 4:19-cv-01843-KAW Document 71 Filed 04/17/20 Page 5 of 5



                     1            3. Finally, the new issue could have been raised in the earlier briefing, and raising the

                     2   issue now, after the closing of the briefing, is improper. See Civil L.R. 7-3(a) (“(a) Opposition. …

                     3   Any evidentiary and procedural objections to the motion must be contained within the [opposition]

                     4   brief or memorandum.”); see also, e.g., Garcia v. Univ. of Kan. Hosp., Civil Action No. 12-2792-

                     5   KHV, 2013 WL 4482696, at *3 (D. Kan. Aug. 21, 2013) (“But to the extent that plaintiff seeks to

                     6   make new arguments that she could have raised in her response to defendant’s motion… [t]his is

                     7   exactly why sur-replies typically are not allowed.”); Cannon v. Wells Fargo Bank, N.A., 926 F.

                     8   Supp. 2d 152, 168 (D.D.C. 2013) (concluding a litigant had “forfeited” an argument first raised on

                     9   surreply “by failing to raise it in her Opposition”). It is of no moment that the government’s own
                10       deadline to file a notice of appeal did not expire until one day after its opposition was filed. The

                11       government knew at the time it filed its opposition that Synopsys could not become “a party” to

                12       this action until well after March 11, 2020, because its intervention motion was not set for hearing

                13       until May. Thus, when it filed its opposition, the government knew or should have known that the

                14       Rule 4(a)(5) mechanism for parties would not be available to Synopsys until after the March 11

                15       deadline. Yet it did not raise this issue. It should not be permitted to belatedly do so now.

                16       III.     CONCLUSION
                17                For the foregoing reasons, Synopsys respectfully requests that the Court accept the
                18       government’s “clarification,” but deny the government’s motion for supplemental briefing in
                19       full.2
                20
                         Dated: April 17, 2020                                Respectfully submitted,
                21

                22                                                            By: /s/ Denise Mingrone
                                                                                  Denise Mingrone
                23                                                                dmingrone@orrick.com
                                                                                  ORRICK, HERRINGTON & SUTCLIFFE
                24                                                                1000 Marsh Road
                                                                                  Menlo Park, CA 94025
                25                                                                Telephone:       650 614 7400

                26
                         2
                27        To the extent the Court permits additional briefing on either of the issues raised by the
                         government’s motion, Synopsys respectfully requests that the Court also allow Synopsys the
                28       opportunity to respond.
                                                                                            SYNOPSYS’ OPPOSITION TO DEFENDANT’S
ORRICK, HERRINGTON                                                         -4-                           ADMINISTRATIVE MOTION
 & SUTCLIFFE LLP                                                                                                4:19-CV-01843-KAW
